NUMBERS 13-18-00368-CV & 13-18-00369-CV

                                    COURT OF APPEALS

                          THIRTEENTH DISTRICT OF TEXAS

                             CORPUS CHRISTI - EDINBURG


                                IN RE ROBERT MARTINEZ


                          On Petition for Writ of Mandamus.


                                 MEMORANDUM OPINION

              Before Justices Contreras, Longoria, and Hinojosa
                 Memorandum Opinion by Justice Contreras1

        Relator Robert Martinez, proceeding pro se, filed two separate original

proceedings on July 9, 2018. By petition for writ of mandamus filed in 13-18-00368-CV,

Martinez seeks to compel the trial court to rule on motions pertaining to judicial notice,

access to legal records, and alleged constitutional violations. Relator contends that these

motions have been properly filed and pending for a reasonable time, but the trial court

has refused to rule on them. By petition for writ of mandamus filed in 13-18-00369-CV,


         1 See TEX. R. APP. P. 52.8(d) (“When granting relief, the court must hand down an opinion as in

any other case,” but when “denying relief, the court may hand down an opinion but is not required to do
so.”); TEX. R. APP. P. 47.4 (distinguishing opinions and memorandum opinions).
relator seeks to compel the trial court to rule on his motion requesting a free copy of the

reporter’s record for a June 6, 2018 hearing. Relator again alleges that this motion has

been properly filed and pending for a reasonable time, but the trial court has nevertheless

failed to issue a ruling. Both original proceedings arise from trial court cause numbers B-

17-1357-CV-B in the 156th District Court of Bee County, Texas.                 Given the

interrelationship of the factual and legal matters raised in these original proceedings and

in the interests of efficiency, we issue one opinion addressing both causes.

       Mandamus relief is proper to correct a clear abuse of discretion when there is no

adequate remedy by appeal. In re Frank Motor Co., 361 S.W.3d 628, 630–31 (Tex. 2012)

(orig. proceeding); In re Prudential Ins. Co. of Am., 148 S.W.3d 124, 135–36 (Tex. 2004)

(orig. proceeding). “A trial court has no discretion in applying the law to the facts or

determining what the law is.” In re Prudential Ins. Co. of Am., 148 S.W.3d at 135. We

assess the adequacy of an appellate remedy by balancing the benefits of mandamus

review against the detriments. In re State, 355 S.W.3d 611, 614–15 (Tex. 2011) (orig.

proceeding); In re Team Rocket, L.P., 256 S.W.3d 257, 262 (Tex. 2008) (orig.

proceeding). In performing this balancing, we look at several factors, including whether

mandamus review “will spare litigants and the public ‘the time and money utterly wasted

enduring eventual reversal of improperly conducted proceedings.’”        In re State, 355
S.W.3d at 615 (quoting In re Prudential Ins. Co. of Am., 148 S.W.3d at 136).

       The relator bears the “burden of providing this Court with a sufficient record to

establish their right to mandamus relief.” Walker v. Packer, 827 S.W.2d 833, 837 (Tex.

1992) (orig. proceeding); see In re Athans, 458 S.W.3d 675, 676 (Tex. App.—Houston

[14th Dist.] 2015, orig. proceeding). In addition to other requirements, the relator must



                                            2
include a statement of facts supported by citations to “competent evidence included in the

appendix or record,” and must also provide “a clear and concise argument for the

contentions made, with appropriate citations to authorities and to the appendix or record.”

See generally TEX. R. APP. P. 52.3. In this regard, it is clear that relator must furnish an

appendix or record sufficient to support the claim for mandamus relief. See id. R. 52.3(k)

(specifying the required contents for the appendix); R. 52.7(a) (specifying the required

contents for the record).

       To establish entitlement to mandamus relief for a trial court's refusal to act, the

relator must establish that the trial court had a legal duty to perform a ministerial act,

relator made demand for performance, and the court refused to perform. Stoner v.

Massey, 586 S.W.2d 843, 846 (Tex. 1979). Consideration of a motion that is properly

filed and before the trial court is a ministerial act, and mandamus may issue to compel

the trial court to act. See Eli Lilly & Co. v. Marshall, 829 S.W.2d 157, 158 (Tex.1992)

(orig. proceeding); In re Huang, 491 S.W.3d 383, 385–86 (Tex. App.—Houston [1st Dist.]

2016, orig. proceeding); In re Blakeney, 254 S.W.3d 659, 661 (Tex. App.—Texarkana

2008, orig. proceeding).

       To obtain mandamus relief for the trial court’s refusal to rule on a motion, a relator

must establish: (1) the motion was properly filed and has been pending for a reasonable

time; (2) the relator requested a ruling on the motion; and (3) the trial court refused to

rule. In re Henry, 525 S.W.3d 381, 382 (Tex. App.—Houston [14th Dist.] 2017, orig.

proceeding); In re Tex. Parks & Wildlife Dep't, 483 S.W.3d 795, 797 (Tex. App.—El Paso

2016, orig. proceeding); In re Layton, 257 S.W.3d 794, 795 (Tex. App.–Amarillo 2008,

orig. proceeding); In re Hearn, 137 S.W.3d 681, 685 (Tex. App.—San Antonio 2004, orig.



                                             3
proceeding). The relator must show that the trial court received, was aware of, and was

asked to rule on the motion. In re Blakeney, 254 S.W.3d at 661; In re Villarreal, 96 S.W.3d
708, 710 (Tex. App.—Amarillo 2003, orig. proceeding).

       The Court, having examined and fully considered the petitions for writ of

mandamus, the records provided, and the applicable law, is of the opinion that relator has

not shown himself entitled to the relief sought. Accordingly, we deny the petitions for writ

of mandamus. See TEX. R. APP. P. 52.8(a).

                                                               DORI CONTRERAS
                                                               Justice


Delivered and filed the
17th day of July, 2018.




                                             4